           Case 20-13144-BLS        Doc 44       Filed 05/18/21   Page 1 of 1




                      UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF DELAWARE
                            JACKSONVILLE   DIVISION
                         ______________________________

In re                                        )

KRANOS CORPORATION, et al.,                  )       Case No. 20-bk-013144-BLS

                                             )
                      Debtors.
                                             )


                        NOTICE OF APPEARANCE AND
                      REQUEST FOR SERVICE OF NOTICES

        LaFleur Law Firm gives notice of its appearance as counsel of record for Mainsail

International Corp. and requests, pursuant to Rules 2002(g) and 9010(b), Federal Rules of

Bankruptcy Procedure, that all notices, pleadings or other documents to be served on it be

served in care of the undersigned counsel.

                                             LaFLEUR LAW FIRM

                                                   /s/ Nina M. LaFleur
                                             By______________________________
                                                   Nina M. LaFleur

                                             Florida Bar Number 0107451
                                             P.O. Box 840158
                                             St. Augustine, Florida 32080
                                             (904) 797-7995
                                             nina@lafleurlaw.com

                                             Attorneys for Creditor


                                 Certificate of Service

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been served
electronically through CM/ECF on May 17, 2021, 2020, to all parties having appeared
electronically in the instant matter.
                                                 /s/ Nina M. LaFleur


                                                            Attorney
